NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALCIDES GUZMAN-NERIO, AKA                  No.    15-72558
Alfredo Miranda,
                                                Agency No. A095-079-453
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**


Before:      FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Luis Alcides Guzman-Nerio, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      To overturn an adverse credibility determination, we must find that the

evidence not only supports a contrary conclusion but compels it. Ming Dai v.

Garland, 9 F.4th 1142, 1145 (9th Cir. 2021). Substantial evidence supports the

agency’s adverse credibility determination because Guzman-Nerio’s testimony that

he never returned to El Salvador after arriving in the United States was inconsistent

with his passport, which showed a return trip of approximately six weeks in 2000.

The agency was not required to credit his explanation. See Zamanov v. Holder,

649 F.3d 969, 974 (9th Cir. 2011); see also Loho v. Mukasey, 531 F.3d 1016,

1017-18 (9th Cir. 2008) (observing that a history of returning to a country can

support an adverse credibility determination with regard to past persecution or a

well-founded fear of future persecution in that country).

      Substantial evidence also supports the agency’s alternative conclusion that

even assuming Guzman-Nerio were credible, he failed to establish that he would

be persecuted on account of a protected ground. See Zetino v. Holder, 622 F.3d


                                         2                                    15-72558
1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, his asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Guzman-Nerio failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-72558